Case 18-02004 Doc50 Filed 05/03/19 Entered 05/03/19 12:56:56 Page 1of1

UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT
HARTFORD DIVISION

 

In re: Chapter 7

Anthony J. Silvestri, Case No. 16-20640-jjt

Debtor.

 

John Couto and Jane Couto,
Plaintiffs
V. Adversary Proceeding No.18-02004-jjt
Anthony J. Silvestri,

Defendant. RE: ECF No. 41

eee ee ee eae Le SOS SS

 

ORDER DISMISSING ADVERSARY PROCEEDING
Upon the Motion, seeking to dismiss this adversary proceeding pursuant to Fed.
R. Bankr. P. 7041 (the “Motion”, ECF No. 41) filed by John Couto and Jane Couto,
Intervenor-Plaintiffs, and upon the Court’s consideration of the Motion and finding good
cause exists for the reasons stated in the Motion, it is hereby
ORDERED: That the Motion, ECF No. 41, is GRANTED; and it is further
ORDERED: That Adversary Proceeding No. 18-02004 is DISMISSED without

prejudice.

Dated at Hartford, Connecticut this 3rd day of May, 2019.

 
